Douglas, J.,
dissenting. Since I agree, for the most part, with the well-reasoned opinion of Judge Brogan and the Second District Court of Appeals, which opinion affirmed the judgment of the trial court, I respectfully dissent. It is my judgment that the court of appeals was correct when it found that a failure to make a good faith effort to settle does not require a showing of bad faith. A party has made a “good faith effort to settle” when that party has exerted an honest, purposeful effort, free of malice and/or the design to defraud and has not sought an unfair or unconscionable advantage over the opposing party. While the tests set up by the majority, in the syllabus herein, seem to encompass the foregoing criteria, the broad strokes of the majority will, in my judgment, lead to much speculation and consequent litigation to determine in every case whether a good faith effort to settle was made or whether the party not making such an effort did so because he had an objective reasonable belief that he had no liability.
Further, whichever test is used in this case, I would find that appellant did not make a good faith effort to settle and thus is subject to the prejudgment interest provisions of R.C. 1343.03(C). Thus, on this issue, the judgment of the trial court and that of the court of appeals should be affirmed.
On the issue of the awarding of prejudgment interest for any period of time before the effective date of R.C. 1343.03(C), to wit: July 5, 1982, this question was settled by this court in Huffman v. Hair Surgeon, Inc. (1985), 19 Ohio St. 3d 83, 87, where we said, with reference to R.C. 1343.03(C) that “* * * the court of appeals correctly determined that interest could not be awarded for the period prior to the effective date of the statute.”
Accordingly, I would remand this cause to the trial court for the sole purpose of making the award of prejudgment interest effective July 5, 1982.